Title: From James Madison to Carlos Martínez de Yrujo, 4 October 1803
From: Madison, James
To: Yrujo, Carlos Martínez de


Sir. Department of State October 4th. 1803
I have duly received your two letters of the 4th. & 27th. Ult. and have laid them before the President.
The repugnance manifested in these communications on the part of his Catholic Majesty to the cession of Louisiana lately made by the French Republic to the United States, was as little expected, as the objections to the transaction can avail against its solidity. The United States have given unquestionable proofs to the Spanish Government and Nation of their justice, their friendship, and their desire to maintain the best neighbourhood; and the President confides too much in the reciprocity of these sentiments so repeatedly and so recently declared on the part of his Catholic Majesty to have supposed that he would see with dissatisfaction a convenient acquisition to the United States of territories which were no longer to remain with Spain.
With respect to the transaction itself by which the United States have acquired Louisiana, it would be superfluous to say more in justification of its perfect validity, than to refer to the Official communication made by Mr. Cevallos to the Minister Plenipotentiary of the United States at Madrid, in a note dated the 4th. of May last. His words are “Por la retrocession hecha a la Francia de la Louisiana recrobro’ esta potencia d’ha provincia con los limites con que la tubo, y salvos los derechos adquiridos por otras potencias La de los Estados Unidos prodra diriger se al Gobierno Frances para negocier la adquisition de territorios que convengon a sus interis.” Here is an explicit and positive recognition of the right of the United States and France to enter into the transaction which has taken place.
To these observations which I have been charged by the President to make to you, I have only to add Sir, that his high respect for his Catholic Majesty, and his desire to cherish and strengthen to [sic] the friendly sentiments happily subsisting between the two Nations will induce him to cause such representations to be made through the Minister Plenipotentiary of the United States at Madrid as cannot fail to reconcile his Catholic Majesty to an event so essentially connected with the respect which the United States owe to their character and their interest. Be pleased Sir, to accept assurances of the high respect & consideration with which I have the honor to be your most obedt. Servt.
James Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr, two copies (NHi: Livingston Papers); FC (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1).



   
   “By the retrocession made to France of Louisiana this power regains the said province with the limits it had and saving the rights acquired by other powers. The United States can address themselves to the French government to negotiate the acquisition of territories which may suit their interest” (editors’ translation). For Cevallos’s 4 May 1803 letter to Pinckney, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:572 n. 2.


